
	

114 SRES 642 ATS: Authorizing taking pictures and filming in the Senate Chamber, the Senate Wing of the United States Capitol, and Senate Office Buildings for production of a film and a book on the history of the Senate.
U.S. Senate
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 642
		IN THE SENATE OF THE UNITED STATES
		
			December 10 (legislative day, December 9), 2016
			Mr. McConnell (for himself, Mr. Reid, Mr. Blunt, and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing taking pictures and filming in the Senate Chamber, the Senate Wing of the United States
			 Capitol, and Senate Office Buildings for production of a film and a book
			 on the
			 history of the Senate.
	
	
		1.Authorization of taking of pictures and filming in Senate Chamber, Senate Wing, and Senate Office
			 Buildings
 (a)AuthorizationDuring the period beginning on the date of adoption of this resolution and ending on May 1, 2017, with respect to an individual or entity entering into a memorandum of understanding described in subsection (d)—
 (1)paragraph 1 of rule IV of the Rules for the Regulation of the Senate Wing of the United States Capitol and Senate Office Buildings (prohibiting the taking of pictures in the Senate Chamber) is temporarily suspended for the purpose of permitting the taking of pictures and filming while the Senate is in session or in recess; and
 (2)taking of pictures and filming shall be permitted in the Senate Wing of the United States Capitol and in Senate Office Buildings.
 (b)Limitation on use of imagesThe pictures taken and film made under subsection (a) may only be used for production of a film documentary and a book on the history of the Senate.
 (c)ArrangementsThe Sergeant at Arms and Doorkeeper of the Senate shall make the necessary arrangements to carry out this resolution, including such arrangements as are necessary to ensure that the taking of pictures and filming conducted under this resolution does not disrupt any proceeding of the Senate.
 (d)Production agreementThe Majority Leader of the Senate, the Minority Leader of the Senate, and the Chairman and Ranking Member of the Committee on Rules and Administration of the Senate shall jointly enter into a memorandum of understanding with an individual or entity seeking to take pictures and conduct filming for purposes of producing a film documentary and a book on the history of the Senate to formalize an agreement on locations and times for taking pictures and conducting filming and the use of the pictures taken and film made under this resolution.
			
